Citation Nr: 1432861	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an initial evaluation higher than 40 percent for service-connected genuine stress incontinence with urinary frequency for the portion of the appeal period prior to July 2, 2010.

6.  Entitlement to an initial evaluation higher than 60 percent for service-connected genuine stress incontinence with urinary frequency for the portion of the appeal period from July 2, 2010.
7.  Entitlement to an initial evaluation higher than 10 percent for service-connected migraines.

8.  Entitlement to an initial evaluation higher than 10 percent for service-connected right hip bursitis.

9.  Entitlement to an initial evaluation higher than 10 percent for service-connected left hip bursitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, are relevant to the issues on appeal.  The Board notes that there are no documents in the paperless, electronic VBMS claims file relevant to the Veteran's claims.

The issue of entitlement to service connection for fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not meet the criteria for a diagnosis of CFS.

3.  The Veteran underwent a VA examination for her respiratory disorder in August 2008.  The examiner described variable efforts despite several attempts and how she believed the Veteran was giving suboptimal effort.  The examiner also found that there was a proportional decline in FVC and FEV1 consistent with restrictive physiology and a 79 percent TLC consistent with mild restriction.  Thus, the examiner found that the available information suggested a diagnosis of a restrictive disease.  This diagnosis was made while the Veteran was still on active duty service.

4.  The Veteran underwent a VA examination for her hemorrhoids in December 2008.  She told the examiner that she first experienced hemorrhoids in 1986 with pain, bleeding, itching, and discomfort.  She stated that the hemorrhoids flared up every three to four years and continued to flare up in that manner.  On examination, the examiner noted that the Veteran had hemorrhoids at the nine o'clock and three o'clock positions of the perianal canal that bled once a month on the toilet paper.  The Veteran was also treated for hemorrhoids while in service in April 2008.  Therefore, the evidence of record shows that the Veteran did not have hemorrhoids on her enlistment examination, was treated for hemorrhoids in service, and was diagnosed with hemorrhoids on her benefits delivery at discharge examination.

5.  The Veteran's service-connected genuine stress incontinence with urinary frequency is assigned a 60 percent rating for the portion of the appeal period from July 2, 2010, which is the maximum rating authorized for that disability under Diagnostic Code 7517.

6.  For the portion of the appeal period prior to July 2, 2010, the Veteran changed her absorption material no more than four times per day.

7.  The Veteran averaged at least one prostrating migraine headache a month over the entire appeal period.  However, these migraine headaches were not productive of severe economic inadaptability.

8.  The Veteran has not demonstrated bilateral hip flexion less than 100 degrees, a limitation of abduction with motion lost beyond 10 degrees, nor evidence of a flail hip joint, hip ankylosis, or malunion of either femur during the appeal period.


CONCLUSIONS OF LAW

1.  The Veteran does not have CFS, to include as a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  A respiratory restrictive disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for an initial evaluation higher than 60 percent for genuine stress incontinence with urinary frequency have not been met or approximated for the portion of the appeal period from July 2, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7599-7517 (2013).

5.  The criteria for an initial evaluation higher than 40 percent for genuine stress incontinence with urinary frequency have not been met or approximated for the portion of the appeal period prior to July 2, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7599-7517.

6.  The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

7.  The criteria for an initial evaluation higher than 10 percent for right hip bursitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5252 (2013).

8.  The criteria for an initial evaluation higher than 10 percent for left hip bursitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5252.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2009 and August 2009 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection, both on a direct incurrence basis and based on a claim of disability due to undiagnosed illness or medically unexplained chronic multisymptom illness.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was also notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims.

"In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran's appeals of her genuine stress incontinence with urinary frequency, migraine headaches, and bilateral hip bursitis are regarding the initial evaluations assigned after a grant of service connection.  Accordingly, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded VA examinations as to the etiology of her claimed chronic fatigue syndrome.  For the reasons stated below, these examinations were adequate.

The Veteran provided testimony at a July 2013 video conference hearing.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the July 2013 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's claimed disorders was solicited, to include the type and frequency of the symptoms she experiences as a result of her disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

Chronic Fatigue Syndrome

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service personnel records reflect that she is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834-01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).

The above legal principles applicable to Persian Gulf War veterans reflect that entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

With regard to the issues as listed on the title page, while the Veteran filed a claim for CFS, the issue of whether she has fatigue as part of an undiagnosed illness was also raised by the evidence of record.  Consequently, the Board has bifurcated the issues to reflect separate consideration of each of these theories.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  See also 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2013) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The weight of the evidence reflects that the Veteran does not meet the criteria for a diagnosis of CFS.  The physician who prepared the August 2008 VA examination examined the Veteran in light of the ten criteria applicable to a diagnosis of CFS.  Comparing the Veteran's symptoms to the relevant criteria, he found that the Veteran met only five out of the ten criteria.  As a diagnosis of CFS requires that the patient meet six of the ten criteria, the physician found that the Veteran did not meet the criteria for a diagnosis of CFS.  As the physician explained the reasons for his conclusion based on the relevant diagnostic criteria, his examination findings, and review of the claims file, his opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

While lay testimony is competent as to some medical matters, a diagnosis of chronic fatigue syndrome requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, any lay statements as to a diagnosis of CFS are not competent.

Consequently, the preponderance of the evidence reflects that the Veteran does not have CFS.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Briefly, the Veteran contends that the severity of her service-connected genuine stress incontinence with urinary frequency warrants a higher disability rating.  Service connection was granted for the Veteran's disorder, and the Veteran was granted a 40 percent disability rating for the portion of the appeal period prior to July 2, 2010, and a 60 percent disability rating for the portion of the appeal period from July 2, 2010, under hyphenated Diagnostic Code 7599-7517.

Diagnostic Code 7517 for a bladder injury simply instructs to rate as a voiding dysfunction under 38 C.F.R. § 4.115a.  Voiding dysfunctions are rated based on symptoms of urine leakage, frequency, or obstructed voiding.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  Here, the Board notes that the Veteran's 60 percent disability rating from July 2, 2010, is the highest available under Diagnostic Code 7517.  The Veteran's 40 percent disability rating prior to July 2, 2010, is the highest available for urinary frequency and higher than any disability rating for obstructed voiding and urinary tract infection.  Therefore, as there is no evidence of a renal dysfunction, the only issue on appeal is whether the Veteran is entitled to a higher disability rating for the portion of the appeal period prior to July 2, 2010.  

In August 2008, while still serving on active duty, the Veteran presented to the urology clinic with incontinence.  At that time, she used one pad per day and one per night with nocturia six to eight times.  At a VA examination in August 2008, the Veteran reported leaking when she coughed and awakening six times per night to void.  She denied dysuria at that time.

The Veteran presented to the VA Medical Center for treatment in July 2009.  She stated that she lost urine when she coughed, sneezed, or laughed and felt marked urgency and some loss of urine at times without provocation.  Later that month, the Veteran submitted a statement in which she asserted that she was taking medication and began wearing a thicker absorbent material that she changed six to eight times every day.  At a follow up appointment in September 2009, the Veteran complained of more of the urge component over the prior three years.  Her doctor noted that she was started on medication in July 2009 with little relief.  She continued to have mixed incontinence and began wearing a sanitary pad.  In May 2010, the Veteran told her doctor that she soaked through four pads per day.  Finally, on July 2, 2010, the Veteran's doctor wrote that she soaked through eight pads per day and one per night.     

In July 2013, the Veteran testified at a video conference hearing before the undersigned acting Veterans Law Judge.  During the hearing the Veteran testified that at the time of the VA examination, she was voiding four to six times in the evening including accidents.  She also stated that she always wore absorbent pads because she had her accident when she tried not wearing them.  The Veteran did not state how many times she changed her absorbent material at the time of the August 2008 VA examination.  

The Board acknowledges that the Veteran has stated that her service-connected genuine stress incontinence with urinary frequency is more severe than the assigned disability rating reflects and that she changed her absorbent material more than four times a day during the appeal period.  For the following reasons, the Board finds that the preponderance of the evidence is against assigning a disability rating greater than 40 percent for the Veteran's service-connected genuine stress incontinence with urinary frequency for the portion of the appeal period prior to July 2, 2010.  The Board notes that the next higher rating of 60 percent under 38 C.F.R. § 4.115a, for urinary frequency, requires evidence changing absorbent materials more than four times per day.  Although the Veteran is competent to describe the amount of times she changed her absorbent material, the Board affords the statements made to physicians for the purposes of treatment greater probative value than those made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care). Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  The Veteran stated in her July 2009 notice of disagreement that she changed her absorbent material six to eight times per day.  However, in August 2008 treatment records, just before her discharge, she used two pads per day.  At her VA examination in August 2008, there was no mention of absorbent materials for incontinence, but the Veteran reported leaking when she coughed and did describe wearing eight pads per day for menstruation.  Treatment records in July 2009 and September 2009 also failed to specify if she was wearing absorbent materials, but a May 2010 treatment record indicated that the Veteran only used four pads per day.  In fact, her treatment records did not indicate that she used more than four pads per day until July 2, 2010.

Based on the above, the Board finds that the Veteran's genuine stress incontinence with urinary frequency most closely approximated the criteria for a 40 percent disability rating for the portion of the appeal period prior to July 2, 2010.  The more probative statements, i.e., those made to health care providers during the course of treatment, reflect that the Veteran's service-connected genuine stress incontinence with urinary frequency generally required her to change her absorbent material no more than four times a day for the portion of the appeal period prior to July 2, 2010.  Therefore, the Board finds that the preponderance of the evidence is against a rating greater than 40 percent during that time.  

Regarding her claim for migraine headaches, the Veteran claims that her migraine headaches are worse than her current 10 percent disability rating.  The Veteran's migraine headaches have been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans' Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability. 

As previously noted, the RO granted service connection for migraine headaches in an October 2008 rating decision and assigned an initial 10 percent evaluation, effective from September 1, 2008.  The evidence of record demonstrates that the Veteran's headaches most closely approximated the criteria for a 30 percent disability rating during the entire appeal period.  At an August 2008 VA examination, the Veteran reported that she experienced headaches about once or twice a week in diffuse locations.  The Veteran denied that her headaches caused nausea or vomiting but did complain of photophobia.  Her headaches lasted anywhere from minutes up to longer than an hour.  They sometimes forced her to lie down but were usually not incapacitating.  Imitrex and Indomethacin provided various results.  

In her July 2009 notice of disagreement, the Veteran claimed she was experiencing major migraines three to five times a month with attacks sometimes lasting for two to three weeks.  She claimed that she was unable to function during attacks and would need to lay down for the headaches to subside.  Besides making her disoriented, the Veteran claimed that her headaches made her ineffective with her kids and limited her ability to do simple chores around the house.  Then, in March 2011, the Veteran stated that she experienced about four to six migraines a month.  

Finally, when the Veteran testified at her July 2013 video conference hearing, the Veteran stated that she experienced about three headaches a week that lasted for about two hours each.  These headaches forced her to lie down in a quiet, dark room until she fell asleep.  The Veteran further claimed that she missed a lot of work because of her headaches.

There is no dispute that the Veteran is competent to report symptoms of headaches that require medication, including disorientation and photophobia, because these are symptoms that may be actually observed and are within the realm of her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is also no reason to doubt the credibility of these statements. 

Therefore, the Board finds that the Veteran has sufficiently described characteristic and prostrating migraines occurring at least once a month for the entire appeal period.  As such, the Board concludes that her symptoms most closely approximate a 30 percent rating.  The Board further finds that the Veteran's symptoms have not met or approximated the criteria for the next higher 50 percent rating during the appeal period.  The 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Even assuming that the Veteran's thrice weekly headaches should be considered very frequent, the evidence does not establish that these headaches were completely prostrating with prolonged attacks productive of "severe economic inadaptability," which is contemplated by a 50 percent rating.  The Veteran testified that she did have to miss work due to her headaches, but the record does not contain any evidence showing that her economic inadaptability was severe.

Based on the foregoing, the Board concludes that the Veteran is entitled to an initial evaluation of 30 percent for migraine headaches for the entire appeal period.  However, the Board finds that the Veteran has not sufficiently described very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Finally, the Veteran claims that she is also entitled to disability ratings higher than 10 percent for her service-connected left and right hip bursitis because her hip flexion is limited to 30 degrees.  The Veteran's bilateral hip disabilities have been evaluated pursuant to Diagnostic Code 5252, which outlines the rating criteria for limitation of flexion of the thigh.  The Veteran's current 10 percent evaluation is assigned based on evidence of limitation of flexion to 45 degrees.  The next higher 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Full range of hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

At the Veteran's June 2009 VA examination, the Veteran reported pain in both hips once a week that lasted about two hours.  The pain travelled up and down her sides into her waist.  Although she could function at the time of pain with medication, the Veteran reported feeling weakness, stiffness, giving way, and locking.  She denied any swelling, heat, redness, lack of endurance, fatigability, and dislocation.

On physical examination, both hips showed tenderness without edema, effusion, weakness, redness, heat, guarding motion, or subluxation.  The Veteran was able to flex her hips to 100 degrees with pain at 100 degrees, extend her hips to 30 degrees with pain at 30 degrees, adduct her hips to 20 degrees with pain at 20 degrees, abduct her hips to 40 degrees with pain at 40 degrees, externally rotate her hips to 40 degrees with pain at 40 degrees, and internally rotate her hips to 15 degrees with pain at 15 degrees.    

The Board observes that the Veteran claimed in her July 2009 notice of disagreement that her flexion was limited to 30 degrees.  Although she is competent to describe the symptoms of her disability that she can observe, the Veteran did not indicate how she measured her flexion and the June 2009 VA examiner contradicted her statement when he found that she could flex her hips to 100 degrees.  See Layno, 6 Vet. App. at 469-71. The Board affords greater probative weight to the statements of the health care professional based on range of motion testing than the lay statements of the Veteran that did not indicate the basis of measurement.  Therefore, the Board affords little probative value to the Veteran's statement that she could flex her hips to only 30 degrees.

After reviewing the evidence of record, the Board finds that the Veteran's current disability picture is adequately represented by her current 10 percent disability ratings.  The Veteran has essentially demonstrated what has been characterized as normal range of hip motion, and the range of motion findings of record fail to reflect that the Veteran's flexion has been limited to 30 degrees or her abduction so limited as to have loss of motion beyond 10 degrees.  The maximum rating available for limitation of extension of the hips under Diagnostic Code 5251 is 10 percent.  Accordingly, an increased rating pursuant to Diagnostic Codes 5251, 5252, or 5253 is not warranted.  Moreover, the evidence of record fails to reflect any findings of ankylosis, a hip flail joint, or impairment of malunion of the femur thereby precluding the assignment of increased ratings pursuant to Diagnostic Codes 5250, 5254, and 5255.   

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, painful motion is limited motion, only in the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In the instant case, the June 2009 VA examination report indicated that the Veteran had no lack of endurance or fatigability, and the Veteran only experienced pain at the end of her range of motion testing.  The Board notes that the Veteran reported experiencing flare-ups of her hip disabilities.  She characterized her flare-ups as manifested by increased pain and reduced range of motion and also stated that they do not happen frequently.  The Board does not find that the Veteran's flare-ups of her hip disabilities, as reported during her July 2013 video conference hearing, provide a basis for awarding an increased rating based on functional loss.  The medical evidence of record did not reflect that pain resulted in limitation of motion such that the criteria for the next highest rating based on limitation of motion would be met, and the lay description of the flare-ups did not so indicate.  Accordingly, the Board finds that the Veteran's current disability picture, including her reportedly painful hip motion, is adequately contemplated by her currently assigned evaluations.

Thus, the Veteran's appeal seeking increased initial schedular ratings for her service-connected bilateral hip disability is denied.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's genuine stress incontinence with urinary frequency, migraines, or bilateral hip disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including her limitation of motion, pain, prostrating headaches, and incontinence.  As discussed above, there are higher ratings available under the relevant diagnostic codes for her hip disabilities and migraine headaches, but the Veteran's disability is not productive of such manifestations; additionally, the Veteran's symptoms are contemplated by the relevant rating criteria.  As such, it cannot be said that the available schedular evaluations for those disabilities are inadequate. The Board also finds that the schedular criteria accurately reflect her genuine stress incontinence with urinary frequency.

Even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors.  The record does not show that the Veteran has required frequent hospitalizations or that there was marked interference with employment, i.e., beyond that envisioned by the assigned ratings.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected genuine stress incontinence with urinary frequency, migraines, and bilateral hip disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to service connection for CFS, claimed as a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms, is denied.

Entitlement to service connection for a restrictive airway disease is granted, subject to the provisions governing the payment of monetary benefits.

Entitlement to service connection for hemorrhoids is granted, subject to the provisions governing the payment of monetary benefits.

Entitlement to an initial evaluation higher than 40 percent for service-connected genuine stress incontinence with urinary frequency for the portion of the appeal period prior to July 2, 2010, is denied.

Entitlement to an initial evaluation higher than 60 percent for service-connected genuine stress incontinence with urinary frequency for the portion of the appeal period from July 2, 2010, is denied.

Entitlement to an initial evaluation of 30 percent for service-connected migraines is granted, subject to the provisions governing the payment of monetary benefits.

Entitlement to an initial evaluation higher than 10 percent for service-connected right hip bursitis is denied.

Entitlement to an initial evaluation higher than 10 percent for service-connected left hip bursitis is denied.


REMAND

Remand is required to obtain a new examination for the Veteran's claimed fatigue.  
The Veteran was treated for fatigue during service and submitted buddy statements describing her fatigue in more detail.  She was afforded a VA examination in August 2008.  However, it is unclear whether the Veteran's fatigue is a symptom of an undiagnosed illness or a symptom of one of her diagnosed illnesses.  Therefore, the Veteran should be afforded a new examination. 

Accordingly, the claim for entitlement to service connection for fatigue, claimed as due to an undiagnosed illness, is REMANDED for the following action:

1.  Schedule a VA examination regarding the Veteran's claimed fatigue.  Contact the Veteran to coordinate such an examination.  All efforts to coordinate this examination must be documented in the claims file.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant documents in the electronic claims file must be printed and made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis, if possible.  The examiner should also determine the nature of any fatigue symptoms that may be present.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The Veteran asserts her current fatigue began during her military service and has continued since she returned from Southwest Asia.  The Veteran also submitted buddy statements from three service members who testified that the Veteran suffered from fatigue from at least 1995.  For the purposes of this examination and opinion, the examiner should consider these lay statements true and accurate.  Additionally, service treatment records indicate the Veteran was treated for fatigue in service.

The examiner should identify all symptoms related to the Veteran's fatigue and whether there is enough clinical evidence to diagnose a specific disorder.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including her symptomatology therein.  The examiner should also state whether the Veteran's fatigue is a symptom of any other diagnosed disorder  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

2.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


